, Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 06/23/2020 in which claims 1- 10 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020, 08/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4. 	The following is an examiner’s statement of reasons for allowance: 
 	An image processing apparatus configured to synthesize the second base component and the detail component to output a synthesized signal, wherein the color enhancement to convert the first base component including an R component, a G component, and a B component into an L component, an a component, and a b component in an Lab color space, perform an enhancement process on the a component 40Docket No. POLA-20024-US Status: Final for extending a color distribution range, perform an enhancement process on the b component for extending a color distribution range, and convert the a component subjected to the enhancement process, the b component subjected to the enhancement process, and the L component into the second base component including an R component, a G component, and a B component.
 
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record, hence claims 1-10 are allowed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/           Primary Examiner, Art Unit 2425